Title: From George Washington to John Augustine Washington, 30 June 1784
From: Washington, George
To: Washington, John Augustine



Dear Brother,
Mount Vernon June 30th 1784

On Sunday last, I received an answer from Mr Morris to the letter I wrote him whilst you were here. Enclosed is an extract of it with a copy of the letter referred to—As there appears to be ⟨mutilated⟩ a diffe ⟨mutilated⟩ Whether the engaging ⟨mutilated⟩ Mr Morris at Second hand, will be attended with all the advantages I contemplated—whether new York would be equally as agreeable to you, and my Nephew, as Philadelphia—and whether the terms of Mr Constable are usual and pleasing, is with you to determine. and the sooner you can do this, the better.
Had Mr Morris carried on business in the manner I expected, and as he formerly did, the advantage of entering your Son with him, most undoubtedly would have been great because his Mercantile Knowledge & connections greatly exceed that of any other Person’s upon this Continent and are perhaps equal to what can be found in any other Quarter. consequently many doors might open to him, wch to others w⟨oul⟩d hardly be known, through wch knowledge and profit might be acquired. Mr Constables Person is known to me, but to his character I am a stranger, & therefore suppose it to be such as Mr Morris has delineated—the nature & extent of the commerce he is about to carry on from New York, and how far the knowledge obtained of it, would comport with that kind of trade which is carried

on from this Country where it is to be presumed Corbin would ultimately take his Stand in the Commercial theatre, are matters worthy of consideration. The ⟨mutilated⟩ in that particular branch which it is most likely for him to move in is not to be preferred? If this is granted, and we know that the Trade of this State and Maryland is & must be, similar.
There is a Gentleman there, also connected with Mr Morris in Trade, at Baltimore who I know to be as worthy a man in every point of view as any that lives; but whether he is moving upon a large scale or a small one; whether he has an opening that would admit a youth, and upon what terms, I am ignorant. The Gentleman I mean is Lieutt Colo. Tilghman, who was in my family as an Aide de Camp & Secretary the whole War; & in the mercantile line many years before it. If he can oblige me, with any kind of convenience to himself, I am sure he would; & if you approve it, & I should upon enquiry find he is not in a piddling way (which can scarcely be presumed from his connection with Mr Morris) I would write to him on the Subject & shall be sure of a candid decision.
My family, at present, are all well but our intermittant Months are not yet arrived.I have come to a determination if not prevented by unforeseen events, to make a visit to my Lands in the western waters this Fall; & for that purpose shall leave home the first of September. Many are hinting their wishes, and others making direct applications to be of the party, but as I neither ⟨mutilated⟩ others to follow me in these pursuits, nor satisfaction to myself to be in company with those who would soon get tired & embarass my movements besides rendering them inconvenient. Thus much in general—but if Bushrod’s health will permit, & it does not interfere with his studies, or plan of Settlement for the practice of the Law, I would take him with me with pleasure—Only Doctr Craik besides, will go with me. He would require only a Servant & a Blanket or two—every thing else I shall provide unless he should chuse to carry a Gun for his amusement as he would, more than probably—see abundance of Game.
Mrs Washington & all here join me in best wishes for the health of yourself and my Sister & other connections I am Dr Sr Yr most Obedt Brother

Go: Washington

